       Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 1 of 55


 1   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
      Norman B. Blumenthal (State Bar #068687)
 2    Kyle R. Nordrehaug (State Bar #205975)
      Aparajit Bhowmik (State Bar #248066)
 3    Nicholas J. De Blouw (State Bar #280922)
     2255 Calle Clara
 4   La Jolla, CA 92037
     Telephone: (858)551-1223
 5   Facsimile: (858) 551-1232
     Website: www.bamlawca.com
 6
     Attorneys for Plaintiff
 7                             UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9
10
11    VICTOR VELASQUEZ, an individual, on        Case No.
      behalf of himself and on behalf of all     CLASS ACTION COMPLAINT FOR:
12    persons similarly situated,                1. UNFAIR COMPETITION IN VIOLATION
                                                 OF CAL. BUS. & PROF. CODE §§ 17200, et
13                   Plaintiff,                  seq.;
                                                 2. FAILURE TO PAY OVERTIME WAGES IN
14    vs.                                        VIOLATION OF CAL. LAB. CODE §§ 510, et
                                                 seq.;
15    SUN-MAID GROWERS OF                        3. FAILURE TO PAY MINIMUM WAGES IN
      CALIFORNIA, a California Corporation;      VIOLATION OF CAL. LAB. CODE §§ 1194,
16    and Does 1 through 50, Inclusive;          1197 & 1197.1;
                                                 4. FAILURE TO PROVIDE REQUIRED MEAL
17                 Defendants.                   PERIODS IN VIOLATION OF CAL. LAB.
                                                 CODE §§ 226.7 & 512 AND THE APPLICABLE
                                                 IWC WAGE ORDER;
18
                                                 5. FAILURE TO PROVIDE REQUIRED REST
19                                               PERIODS IN VIOLATION OF CAL. LAB.
                                                 CODE §§ 226.7 & 512 AND THE APPLICABLE
                                                 IWC WAGE ORDER;
20
                                                 6. FAILURE TO PROVIDE ACCURATE
21                                               ITEMIZED STATEMENTS IN VIOLATION OF
                                                 CAL. LAB. CODE § 226;
22                                               7. FAILURE TO REIMBURSE EMPLOYEES
                                                 FOR REQUIRED EXPENSES IN VIOLATION
                                                 OF CAL. LAB. CODE § 2802;
23                                               8. FAILURE TO PROVIDE WAGES WHEN
                                                 DUE IN VIOLATION OF CAL. LAB. CODE §§
24                                               201, 202 AND 203; and
                                                 9. FAILURE TO PAY STRAIGHT AND
25                                               OVERTIME COMPENSATION IN
                                                 VIOLATION OF 29 U.S.C. §§ 201, et seq.
26
27                                               DEMAND FOR A JURY TRIAL

28                                               1
                                      CLASS ACTION COMPLAINT
       Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 2 of 55


 1         Plaintiff Victor Velasquez (“PLAINTIFF”), an individual, on behalf of himself
 2   and all other similarly situated current and former employees, alleges on information and
 3   belief, except for his own acts and knowledge which are based on personal knowledge,
 4   the following:
 5
 6                                      THE PARTIES
 7         1.     Defendant Sun-Maid Growers of California (“DEFENDANT”) is a
 8   California corporation that at all relevant times mentioned herein conducted and
 9   continues to conduct substantial and regular business throughout California.
10         2.     DEFENDANT operates a raisin and dried fruit processing plant. Since
11   1912, DEFENDANT has been headquartered in the San Joaquin Valley.
12         3.     PLAINTIFF was employed by DEFENDANT in California as a non-
13   exempt employee entitled to overtime pay, minimum wages and meal and rest periods
14   from September of 2016 to March of 2020. PLAINTIFF was at all times relevant
15   mentioned herein classified by DEFENDANT as a non-exempt employee paid in whole
16   or in part on an hourly basis and received additional compensation from DEFENDANT
17   in the form of non-discretionary incentive wages.
18         4.     PLAINTIFF brings this Class Action on behalf of himself and a California
19   class, defined as all individuals who are or previously were employed by DEFENDANT
20   in California and classified as non-exempt employees (the “CALIFORNIA CLASS”)
21   at any time during the period beginning on the date four (4) years prior to the filing of
22   this Complaint and ending on the date as determined by the Court (the “CALIFORNIA
23   CLASS PERIOD”).
24         5.     PLAINTIFF brings this Class Action on behalf of himself and a
25   CALIFORNIA CLASS in order to fully compensate the CALIFORNIA CLASS for their
26   losses incurred during the CALIFORNIA CLASS PERIOD caused by DEFENDANT’s
27   uniform policy and practice which failed to lawfully compensate these employees for
28
                                                 2
                                     CLASS ACTION COMPLAINT
       Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 3 of 55


 1   all their overtime worked. DEFENDANT’s uniform policy and practice alleged herein
 2   is an unlawful, unfair and deceptive business practice whereby DEFENDANT retained
 3   and continues to retain wages due PLAINTIFF and the other members of the
 4   CALIFORNIA CLASS. PLAINTIFF and the other members of the CALIFORNIA
 5   CLASS seek an injunction enjoining such conduct by DEFENDANT in the future, relief
 6   for the named PLAINTIFF and the other members of the CALIFORNIA CLASS who
 7   have been economically injured by DEFENDANT’s past and current unlawful conduct,
 8   and all other appropriate legal and equitable relief.
 9         6.     The agents, servants and/or employees of the Defendants and each of them
10   acting on behalf of the Defendants acted within the course and scope of his, her or its
11   authority as the agent, servant and/or employee of the Defendants, and personally
12   participated in the conduct alleged herein on behalf of the Defendants with respect to
13   the conduct alleged herein. Consequently, the acts of each Defendant are legally
14   attributable to the other Defendants and all Defendants are jointly and severally liable
15   to PLAINTIFF and the other members of the CALIFORNIA CLASS, for the loss
16   sustained as a proximate result of the conduct of the Defendants’ agents, servants and/or
17   employees.
18
19                                      THE CONDUCT
20         7.     During the CALIFORNIA CLASS PERIOD, DEFENDANT failed and
21   continues to fail to accurately calculate and pay PLAINTIFF and the other members of
22   the CALIFORNIA CLASS for their overtime worked. DEFENDANT unlawfully and
23   unilaterally failed to accurately calculate wages for overtime worked by PLAINTIFF
24   and other members of the CALIFORNIA CLASS in order to avoid paying these
25   employees the correct overtime compensation. As a result, PLAINTIFF and the other
26   members of the CALIFORNIA CLASS forfeited wages due them for working overtime
27   without compensation at the correct overtime rates. DEFENDANT’s uniform policy and
28
                                                 3
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 4 of 55


 1   practice to not pay the members of the CALIFORNIA CLASS the correct overtime rate
 2   for all overtime worked in accordance with applicable law is evidenced by
 3   DEFENDANT’s business records. This uniform policy and practice of DEFENDANT
 4   was intended to purposefully avoid the payment of the correct California overtime and
 5   federal overtime compensation as required by the Fair Labor Standards Act which
 6   allowed DEFENDANT to illegally profit and gain an unfair advantage over competitors
 7   who complied with the law.
 8         8.    During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to
 9   accurately record and pay PLAINTIFF and other CALIFORNIA CLASS Members for
10   the actual amount of time these employees worked. Pursuant to the Industrial Welfare
11   Commission Wage Orders, DEFENDANT is required to pay PLAINTIFF and other
12   CALIFORNIA CLASS Members for all time worked, meaning the time during which
13   an employee was subject to the control of an employer, including all the time the
14   employee was permitted or suffered to permit this work. DEFENDANT required these
15   employees to work off the clock without paying them for all the time they were under
16   DEFENDANT’s control. Specifically, DEFENDANT required PLAINTIFF to work
17   while clocked out during what was supposed to be PLAINTIFF’s off-duty meal break.
18   PLAINTIFF was from time to time interrupted by work assignments. Indeed there were
19   many days where PLAINTIFF did not even receive a partial lunch. As a result,
20   PLAINTIFF and other CALIFORNIA CLASS Members forfeited minimum wage and
21   overtime compensation by regularly working without their time being accurately
22   recorded and without compensation at the applicable minimum wage and overtime rates.
23   To the extent that the time worked off the clock did not qualify for overtime premium
24   payment, DEFENDANT failed to pay minimum wages for the time worked off-the-clock
25   in violation of Cal. Lab. Code §§ 1194, 1197, and 1197.1. Further, PLAINTIFF and
26   other members of the CALIFORNIA CLASS from time to time were not paid wages for
27   all time worked, including overtime wages, such that in the aggregate employees were
28
                                               4
                                    CLASS ACTION COMPLAINT
       Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 5 of 55


 1   underpaid wages as a result of DEFENDANT's pattern and practice of unevenly
 2   rounding time worked by its employees.
 3         9.     State and federal law provides that employees must be paid overtime at
 4   one-and-one-half times their “regular rate of pay.”           PLAINTIFF and other
 5   CALIFORNIA CLASS Members were compensated at an hourly rate plus incentive pay
 6   that was tied to specific elements of an employee’s performance.
 7         10.    The second component of PLAINTIFF’s and other CALIFORNIA CLASS
 8   Members’ compensation was DEFENDANT’s non-discretionary incentive program that
 9   paid PLAINTIFF and other CALIFORNIA CLASS Members incentive wages based on
10   their performance for DEFENDANT.           The non-discretionary incentive program
11   provided all employees paid on an hourly basis with incentive compensation when the
12   employees met the various performance goals set by DEFENDANT. However, when
13   calculating the regular rate of pay in order to pay overtime to PLAINTIFF and other
14   CALIFORNIA CLASS Members, DEFENDANT failed to include the incentive
15   compensation as part of the employees’ “regular rate of pay” for purposes of calculating
16   overtime pay. Management and supervisors described the incentive program to
17   potential and new employees as part of the compensation package. As a matter of law,
18   the incentive compensation received by PLAINTIFF and other CALIFORNIA CLASS
19   Members must be included in the “regular rate of pay.” DEFENDANT also underpaid
20   sick pay wages to PLAINTIFF and other CALIFORNIA CLASS Members by failing to
21   pay such wages at the regular rate of pay. Specifically, PLAINTIFFS and other
22   non-exempt employees regularly earn non-discretionary remuneration, including but not
23   limited to, incentives, shift differential pay, and bonuses. Rather than pay sick pay at
24   the regular rate of pay, DEFENDANT underpaid sick pay to PLAINTIFFS and other
25   CALIFORNIA CLASS Members at their base rates of pay. The failure to do so has
26   resulted in a systematic underpayment of overtime compensation to PLAINTIFF and
27   other CALIFORNIA CLASS Members by DEFENDANT.
28
                                                5
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 6 of 55


 1         11.    In violation of the applicable sections of the California Labor Code and the
 2   requirements of the Industrial Welfare Commission ("IWC") Wage Order,
 3   DEFENDANT as a matter of company policy, practice and procedure, intentionally and
 4   knowingly failed to compensate PLAINTIFF and the other members of the
 5   CALIFORNIA CLASS at the correct rate of pay for all overtime worked. This uniform
 6   policy and practice of DEFENDANT is intended to purposefully avoid the payment of
 7   the correct overtime compensation as required by California law which allowed
 8   DEFENDANT to illegally profit and gain an unfair advantage over competitors who
 9   complied with the law. To the extent equitable tolling operates to toll claims by the
10   CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD
11   should be adjusted accordingly.
12         12.       As a result of their rigorous work schedules, PLAINTIFF and other
13   CALIFORNIA CLASS Members were also from time to time unable to take off duty
14   meal breaks and were not fully relieved of duty for meal periods. PLAINTIFF and other
15   CALIFORNIA CLASS Members were required to perform work as ordered by
16   DEFENDANT for more than five (5) hours during a shift without receiving an off-duty
17   meal break. Further, DEFENDANT failed to provide PLAINTIFF and CALIFORNIA
18   CLASS Members with a second off-duty meal period from time to time in which these
19   employees were required by DEFENDANT to work ten (10) hours of work. PLAINTIFF
20   and the other CALIFORNIA CLASS Members therefore forfeited meal breaks without
21   additional compensation and in accordance with DEFENDANT’s strict corporate policy
22   and practice.
23         13.       During the CALIFORNIA CLASS PERIOD, PLAINTIFF and other
24   CALIFORNIA CLASS Members were from time to time also required to work in excess
25   of four (4) hours without being provided ten (10) minute rest periods. Further, these
26   employees were denied their first rest periods of at least ten (10) minutes for some shifts
27   worked of at least two (2) to four (4) hours, a first and second rest period of at least ten
28
                                                  6
                                      CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 7 of 55


 1   (10) minutes for some shifts worked of between six (6) and eight (8) hours, and a first,
 2   second and third rest period of at least ten (10) minutes for some shifts worked of ten
 3   (10) hours or more. PLAINTIFF and other CALIFORNIA CLASS Members were also
 4   not provided with one hour wages in lieu thereof. As a result of their rigorous work
 5   schedules, PLAINTIFF and other CALIFORNIA CLASS Members were periodically
 6   denied their proper rest periods by DEFENDANT and DEFENDANT’s managers.
 7   Additionally, the applicable California Wage Order requires employers to provide
 8   employees with off-duty rest periods, which the California Supreme Court defined as
 9   time during which an employee is relieved from all work related duties and free from
10   employer control. In so doing, the Court held that the requirement under California law
11   that employers authorize and permit all employees to take rest period means that
12   employers must relieve employees of all duties and relinquish control over how
13   employees spend their time which includes control over the locations where employees
14   may take their rest period. Employers cannot impose controls that prohibit an employee
15   from taking a brief walk - five minutes out, five minutes back. Here, DEFENDANT’s
16   uniform policy restricted PLAINTIFF and other CALIFORNIA CLASS Members from
17   unconstrained walks and was unlawful based on Defendant’s rule which stated
18   PLAINTIFF and other CALIFORNIA CLASS Members could not leave the work
19   premises during their rest period.
20         14.    DEFENDANT as a matter of corporate policy, practice and procedure,
21   intentionally, knowingly and systematically failed to reimburse and indemnify
22   PLAINTIFF and the other CALIFORNIA CLASS Members for required business
23   expenses incurred by PLAINTIFF and other CALIFORNIA CLASS Members in direct
24   consequence of discharging their duties on behalf of DEFENDANT. Under California
25   Labor Code Section 2802, employers are required to indemnify employees for all
26   expenses incurred in the course and scope of their employment. Cal. Lab. Code § 2802
27   expressly states that "an employer shall indemnify his or her employee for all necessary
28
                                                7
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 8 of 55


 1   expenditures or losses incurred by the employee in direct consequence of the discharge
 2   of his or her duties, or of his or her obedience to the directions of the employer, even
 3   though unlawful, unless the employee, at the time of obeying the directions, believed
 4   them to be unlawful."
 5         15.    In the course of their employment PLAINTIFF and other CALIFORNIA
 6   CLASS Members as a business expense, are required by DEFENDANT to use their own
 7   personal cellular phones as a result of and in furtherance of their job duties as
 8   employees for DEFENDANT but are not reimbursed or indemnified by DEFENDANT
 9   for the cost associated with the use of their personal cellular phones and personal
10   vehicles, including gas money, for DEFENDANT’s benefit. As a result, in the course
11   of their employment with DEFENDANT, PLAINTIFF and other members of the
12   CALIFORNIA CLASS incurred unreimbursed business expenses which include, but are
13   not limited to, costs related to the use of their personal cellular phones and personal
14   vehicles all on behalf of and for the benefit of DEFENDANT.
15         16.    From time to time, DEFENDANT also failed to provide PLAINTIFF and
16   the other members of the CALIFORNIA CLASS with complete and accurate wage
17   statements which failed to show, among other things, the correct overtime rate for
18   overtime worked, the correct gross wages earned, including, wages for work performed
19   in excess of eight (8) hours in a workday and/or forty (40) hours in any workweek, and
20   the correct penalty payments for missed meal and rest periods. Cal. Lab. Code § 226
21   provides that every employer shall furnish each of his or her employees with an accurate
22   itemized wage statement in writing showing, among other things, gross wages earned
23   and all applicable hourly rates in effect during the pay period and the corresponding
24   amount of time worked at each hourly rate. Specifically, DEFENDANT violated Section
25   226 by failing to identify the correct rates of pay and number of hours worked, including
26   for the “Other Earnings,” item of pay. Aside, from the violations listed above in this
27   paragraph, DEFENDANT failed to issue to PLAINTIFF an itemized wage statement
28
                                                8
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 9 of 55


 1   that lists all the requirements under California Labor Code 226 et seq. As a result, from
 2   time to time DEFENDANT provided PLAINTIFF and the other members of the
 3   CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.
 4         17.    Cal. Lab. Code § 204 provides that “[a]ll wages. . .earned by any person in
 5   any employment are due and payable twice during each calendar month, on days
 6   designated in advance by the employer as the regular paydays.” Further, Cal. Lab. Code
 7   § 204(d) expressly requires employers to pay employees all wages owed within seven
 8   (7) days of the close of the payroll period. DEFENDANT from time to time failed to
 9   pay PLAINTIFF and other CALIFORNIA CLASS Members all wages owed to them
10   within seven (7) days of the close of the payroll period.
11
           18.    By reason of this uniform conduct applicable to PLAINTIFF and all
12
     CALIFORNIA CLASS Members, DEFENDANT committed acts of unfair competition
13
     in violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§
14
     17200, et seq. (the “UCL”), by engaging in a company-wide policy and procedure which
15
     failed to accurately calculate and record the correct overtime rate for the overtime
16
     worked by PLAINTIFF and other CALIFORNIA CLASS Members. The proper
17
     calculation of these employees’ overtime rates is the DEFENDANT’s burden. As a
18
     result of DEFENDANT’s intentional disregard of the obligation to meet this burden,
19
     DEFENDANT failed to properly calculate and/or pay all required overtime
20
     compensation for work performed by the members of the CALIFORNIA CLASS and
21
     violated the California Labor Code and regulations promulgated thereunder as herein
22
     alleged.
23
           19.    Specifically as to PLAINTIFF’s pay, DEFENDANT provided
24
     compensation to him in the form of two components. One component of PLAINTIFF’s
25
     compensation was a base hourly wage. The second component of PLAINTIFF’s
26
     compensation were non-discretionary incentive wages. DEFENDANT paid the
27
     incentive wages, so long as PLAINTIFF met certain predefined performance
28
                                                9
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 10 of 55


 1   requirements. PLAINTIFF met DEFENDANT’s predefined eligibility performance
 2   requirements in various pay periods throughout his employment with DEFENDANT
 3   and DEFENDANT paid PLAINTIFF the non-discretionary incentive wages. During
 4   these pay periods in which PLAINTIFF was paid the non-discretionary incentive wages
 5   by DEFENDANT, PLAINTIFF also worked overtime for DEFENDANT, but
 6   DEFENDANT never included the incentive compensation in PLAINTIFF’s regular rate
 7   of pay for the purposes of calculating what should have been PLAINTIFF’s accurate
 8   overtime rate and thereby underpaid PLAINTIFF for overtime worked throughout his
 9   employment with DEFENDANT. The incentive compensation paid by DEFENDANT
10   constituted wages within the meaning of the California Labor Code and thereby should
11   have been part of PLAINTIFF’s “regular rate of pay.” PLAINTIFF was also from time
12   to time unable to take off duty meal and rest breaks and was not fully relieved of duty
13   for his meal periods. PLAINTIFF was required to perform work as ordered by
14   DEFENDANT for more than five (5) hours during a shift without receiving an off-duty
15   meal break. Further, DEFENDANT failed to provide PLAINTIFF with a second off-
16   duty meal period from time to time in which he was required by DEFENDANT to work
17   ten (10) hours of work. PLAINTIFF therefore forfeited meal and rest breaks without
18   additional compensation and in accordance with DEFENDANT’s strict corporate policy
19   and practice. DEFENDANT also provided PLAINTIFF with a pay stub that failed to
20   accurately display PLAINTIFF’s correct rates of overtime pay and payments for missed
21   meal and rest periods for certain pay periods in violation of Cal. Lab. Code § 226(a).
22   To date, DEFENDANT has not fully paid PLAINTIFF the overtime compensation,
23   minimum wage pay, and meal and rest break premium wages still owed to him or any
24   penalties owed to his under Cal. Lab. Code § 203.
25   ///
26   ///
27   ///
28
                                               10
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 11 of 55


 1                                 JURISDICTION AND VENUE
 2          20.       This action is brought as a Class Action on behalf of PLAINTIFF and
 3   similarly situated employees of DEFENDANT pursuant to Fed R. Civ. Proc.
 4   23(b)(2) and/or (3). Defendant is subject to Jurisdiction pursuant to 28 U.S.C. §§
 5   1331, 1337, see The Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b).
 6          21.       Venue is proper in this Court and judicial district pursuant to 28 U.S.C.
 7   § 1391 because (i) DEFENDANT conducts and conducted substantial business
 8   within this judicial district and maintains offices in this judicial district, (ii) the
 9   causes of action alleged herein arise in whole or in part in this judicial district, and
10   (iii) DEFENDANT committed wrongful conduct against members of this class in
11   this district.
12
                                     THE CALIFORNIA CLASS
13
            22.       PLAINTIFF brings the First Cause of Action for Unfair, Unlawful and
14
     Deceptive Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seq.
15
     (the "UCL") as a Class Action, pursuant to Fed R. Civ. Proc. 23(b)(2) and/or (3), on
16
     behalf of a California class, defined as all individuals who are or previously were
17
     employed by DEFENDANT in California and classified as non-exempt employees
18
     (the “CALIFORNIA CLASS”) at any time during the period beginning on the date
19
     four (4) years prior to the filing of this Complaint and ending on the date as
20
     determined by the Court (the “CALIFORNIA CLASS PERIOD”).
21
            23.       To the extent equitable tolling operates to toll claims by the
22
     CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD
23
     should be adjusted accordingly.
24
            24.       The California Legislature has commanded that “all wages... ...earned
25
     by any person in any employment are due and payable twice during each calendar
26
     month, on days designated in advance by the employer as the regular paydays”, and
27
     further that “[a]ny work in excess of eight hours in one workday and any work in
28
                                                   11
                                         CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 12 of 55


 1   excess of 40 hours in any one workweek . . . shall be compensated at the rate of no
 2   less than one and one-half times the regular rate of pay for an employee.” (Lab. Code
 3   § 204 and § 510(a).) The Industrial Welfare Commission (IWC), however, is
 4   statutorily authorized to “establish exemptions from the requirement that an overtime
 5   rate of compensation be paid... ...for executive, administrative, and professional
 6   employees, provided [inter alia] that the employee is primarily engaged in duties that
 7   meet the test of the exemption, [and] customarily and regularly exercises discretion
 8   and independent judgment in performing those duties...” (Lab. Code § 510(a).)
 9   Neither the PLAINTIFF nor the other members of the CALIFORNIA CLASS and/or
10   the CALIFORNIA LABOR SUB-CLASS qualify for exemption from the above
11   requirements.
12           25.   DEFENDANT, as a matter of company policy, practice and procedure,
13   and in violation of the applicable Labor Code, Industrial Welfare Commission
14   (“IWC”) Wage Order requirements, and the applicable provisions of California law,
15   intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDANT
16   systematically failed to correctly calculate and record overtime compensation for
17   overtime worked by PLAINTIFF and the other members of the CALIFORNIA
18   CLASS, even though DEFENDANT enjoyed the benefit of this work, required
19   employees to perform this work and permitted or suffered to permit this overtime
20   work.
21           26.   DEFENDANT has the legal burden to establish that each and every
22   CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked
23   and to accurately calculate the “regular rate of pay” by including the incentive
24   compensation that PLAINTIFF and members of the CALIFORNIA CLASS were
25   awarded by DEFENDANT. DEFENDANT, however, as a matter of uniform and
26   systematic policy and procedure failed to have in place during the CALIFORNIA
27   CLASS PERIOD and still fails to have in place a policy or practice to ensure that
28
                                               12
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 13 of 55


 1   each and every CALIFORNIA CLASS Member is paid the applicable overtime rate
 2   for all overtime worked, so as to satisfy their burden. This common business
 3   practice applicable to each and every CALIFORNIA CLASS Member can be
 4   adjudicated on a class-wide basis as unlawful, unfair, and/or deceptive under Cal.
 5   Business & Professions Code §§ 17200, et seq. (the “UCL”) as causation, damages,
 6   and reliance are not elements of this claim.
 7          27.   At no time during the CALIFORNIA CLASS PERIOD was the
 8   compensation for any member of the CALIFORNIA CLASS properly recalculated so
 9   as to compensate the employee for all overtime worked at the applicable rate, as
10   required by California Labor Code §§ 204 and 510, et seq. At no time during the
11   CALIFORNIA CLASS PERIOD was the overtime compensation for any member of
12   the CALIFORNIA CLASS properly recalculated so as to include all earnings in the
13   overtime compensation calculation as required by California Labor Code §§ 510, et
14   seq.
15          28.   The CALIFORNIA CLASS, is so numerous that joinder of all
16   CALIFORNIA CLASS Members is impracticable.
17          29.   DEFENDANT uniformly violated the rights of the CALIFORNIA
18   CLASS under California law by:
19                (a)   Violating the California Unfair Competition Laws, Cal. Bus. &
20                      Prof. Code §§ 17200, et seq., by unlawfully, unfairly and/or
21                      deceptively having in place company policies, practices and
22                      procedures that failed to pay all minimum and overtime wages
23                      due the CALIFORNIA CLASS for all time worked, and failed to
24                      accurately record the applicable rates of all overtime worked by
25                      the CALIFORNIA CLASS;
26                (b)   Committing an act of unfair competition in violation of the
27                      California Unfair Competition Laws, Cal. Bus. & Prof. Code §§
28
                                               13
                                    CLASS ACTION COMPLAINT
     Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 14 of 55


 1                   17200, et seq., by unlawfully, unfairly, and/or deceptively having
 2                   in place a company policy, practice and procedure that failed to
 3                   correctly calculate overtime compensation due to PLAINTIFF
 4                   and the members of the CALIFORNIA CLASS;
 5             (c)   Committing an act of unfair competition in violation of the
 6                   California Unfair Competition Laws, Cal. Bus. & Prof. Code §§
 7                   17200, et seq., by violating the Fair Labor Standards Act
 8                   (“FLSA”), 29 U.S.C. §§ 201, et seq., by failing to pay the correct
 9                   federal overtime wages to the PLAINTIFF and the members of
10                   the CALIFORNIA CLASS as legally required by the FLSA, and
11                   retaining the unpaid federal overtime to the benefit of
12                   DEFENDANT.;
13             (d)   Committing an act of unfair competition in violation of the
14                   California Unfair Competition Laws, Cal. Bus. & Prof. Code §§
15                   17200 et seq., by violating Cal. Lab. Code § 2802 by failing to
16                   reimburse PLAINTIFF and the CALIFORNIA CLASS members
17                   with necessary expenses incurred in the discharge of their job
18                   duties;
19             (e)   Committing an act of unfair competition in violation of the
20                   California Unfair Competition Laws, Cal. Bus. & Prof. Code §§
21                   17200, et seq., by failing to provide mandatory meal and/or rest
22                   breaks to PLAINTIFF and the CALIFORNIA CLASS members;
23                   and,
24             (f)   Committing an act of unfair competition in violation of the
25                   California Unfair Competition Laws, Cal. Bus. & Prof. Code §§
26                   17200, et seq., by violating the Fair Labor Standards Act
27                   (“FLSA”), 29 U.S.C. §§ 201, et seq., by failing to pay the correct
28                                         14
                                 CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 15 of 55


 1                      overtime wages to the PLAINTIFF and the members of the
 2                      CALIFORNIA CLASS as legally required by the FLSA, and
 3                      retaining the unpaid overtime to the benefit of DEFENDANT.
 4         30.   This Class Action meets the statutory prerequisites for the maintenance
 5   of a Class Action pursuant to Fed R. Civ. Proc. 23(b)(2) and/or (3), in that:
 6               (a)    The persons who comprise the CALIFORNIA CLASS are so
 7                      numerous that the joinder of all such persons is impracticable and
 8                      the disposition of their claims as a class will benefit the parties
 9                      and the Court;
10               (b)    Nearly all factual, legal, statutory, declaratory and injunctive
11                      relief issues that are raised in this Complaint are common to the
12                      CALIFORNIA CLASS will apply uniformly to every member of
13                      the CALIFORNIA CLASS;
14               (c)    The claims of the representative PLAINTIFF are typical of the
15                      claims of each member of the CALIFORNIA CLASS.
16                      PLAINTIFF, like all the other members of the CALIFORNIA
17                      CLASS, was subjected to the uniform employment practices of
18                      DEFENDANT and was a non-exempt employee paid on an
19                      hourly basis and paid additional non-discretionary incentive
20                      wages who was subjected to the DEFENDANT’s practice and
21                      policy which fails to pay the correct rate of overtime wages due to
22                      the CALIFORNIA CLASS for all overtime worked by the
23                      CALIFORNIA CLASS and thereby systematically underpays
24                      overtime compensation to the CALIFORNIA CLASS.
25                      PLAINTIFF sustained economic injury as a result of
26                      DEFENDANT’s employment practices. PLAINTIFF and the
27                      members of the CALIFORNIA CLASS were and are similarly or
28                                             15
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 16 of 55


 1                       identically harmed by the same unlawful, deceptive, unfair and
 2                       pervasive pattern of misconduct engaged in by DEFENDANT;
 3                       and,
 4                (d)    The representative PLAINTIFF will fairly and adequately
 5                       represent and protect the interest of the CALIFORNIA CLASS,
 6                       and has retained counsel who are competent and experienced in
 7                       Class Action litigation. There are no material conflicts between
 8                       the claims of the representative PLAINTIFF and the members of
 9                       the CALIFORNIA CLASS that would make class certification
10                       inappropriate. Counsel for the CALIFORNIA CLASS will
11                       vigorously assert the claims of all CALIFORNIA CLASS
12                       Members.
13         31.    In addition to meeting the statutory prerequisites to a Class Action, this
14   action is properly maintained as a Class Action pursuant to Fed R. Civ. Proc.
15   23(b)(2) and/or (3), in that:
16                (a)    Without class certification and determination of declaratory,
17                       injunctive, statutory and other legal questions within the class
18                       format, prosecution of separate actions by individual members of
19                       the CALIFORNIA CLASS will create the risk of:
20                       1)     Inconsistent or varying adjudications with respect to
21                              individual members of the CALIFORNIA CLASS which
22                              would establish incompatible standards of conduct for the
23                              parties opposing the CALIFORNIA CLASS; and/or,
24                       2)     Adjudication with respect to individual members of the
25                              CALIFORNIA CLASS which would as a practical matter
26                              be dispositive of interests of the other members not party to
27                              the adjudication or substantially impair or impede their
28                                              16
                                     CLASS ACTION COMPLAINT
     Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 17 of 55


 1                         ability to protect their interests.
 2             (b)   The parties opposing the CALIFORNIA CLASS have acted or
 3                   refused to act on grounds generally applicable to the
 4                   CALIFORNIA CLASS, making appropriate class-wide relief with
 5                   respect to the CALIFORNIA CLASS as a whole in that
 6                   DEFENDANT uniformly failed to pay all wages due. Including
 7                   the correct overtime rate, for all worked by the members of the
 8                   CALIFORNIA CLASS as required by law;
 9                   1)    With respect to the First Cause of Action, the final relief on
10                         behalf of the CALIFORNIA CLASS sought does not relate
11                         exclusively to restitution because through this claim
12                         PLAINTIFF seeks declaratory relief holding that the
13                         DEFENDANT’s policy and practices constitute unfair
14                         competition, along with declaratory relief, injunctive
15                         relief, and incidental equitable relief as may be necessary to
16                         prevent and remedy the conduct declared to constitute
17                         unfair competition;
18             (c)   Common questions of law and fact exist as to the members of the
19                   CALIFORNIA CLASS, with respect to the practices and
20                   violations of California law as listed above, and predominate over
21                   any question affecting only individual CALIFORNIA CLASS
22                   Members, and a Class Action is superior to other available
23                   methods for the fair and efficient adjudication of the controversy,
24                   including consideration of:
25                   1)    The interests of the members of the CALIFORNIA CLASS
26                         in individually controlling the prosecution or defense of
27                         separate actions in that the substantial expense of
28                                          17
                                 CLASS ACTION COMPLAINT
     Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 18 of 55


 1                         individual actions will be avoided to recover the relatively
 2                         small amount of economic losses sustained by the
 3                         individual CALIFORNIA CLASS Members when
 4                         compared to the substantial expense and burden of
 5                         individual prosecution of this litigation;
 6                   2)    Class certification will obviate the need for unduly
 7                         duplicative litigation that would create the risk of:
 8                         A.    Inconsistent or varying adjudications with respect to
 9                               individual members of the CALIFORNIA CLASS,
10                               which would establish incompatible standards of
11                               conduct for the DEFENDANT; and/or,
12                         B.    Adjudications with respect to individual members of
13                               the CALIFORNIA CLASS would as a practical
14                               matter be dispositive of the interests of the other
15                               members not parties to the adjudication or
16                               substantially impair or impede their ability to protect
17                               their interests;
18                   3)    In the context of wage litigation because a substantial
19                         number of individual CALIFORNIA CLASS Members will
20                         avoid asserting their legal rights out of fear of retaliation by
21                         DEFENDANT, which may adversely affect an individual’s
22                         job with DEFENDANT or with a subsequent employer, the
23                         Class Action is the only means to assert their claims
24                         through a representative; and,
25                   4)    A class action is superior to other available methods for the
26                         fair and efficient adjudication of this litigation because
27                         class treatment will obviate the need for unduly and
28                                          18
                                CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 19 of 55


 1                            unnecessary duplicative litigation that is likely to result in
 2                            the absence of certification of this action pursuant to Fed
 3                            R. Civ. Proc. 23(b)(2) and/or (3).
 4         32.   This Court should permit this action to be maintained as a Class Action
 5   pursuant to Fed R. Civ. Proc. 23(b)(2) and/or (3) because:
 6               (a)    The questions of law and fact common to the CALIFORNIA
 7                      CLASS predominate over any question affecting only individual
 8                      CALIFORNIA CLASS Members because the DEFENDANT’s
 9                      employment practices are uniform and systematically applied
10                      with respect to the CALIFORNIA CLASS;
11               (b)    A Class Action is superior to any other available method for the
12                      fair and efficient adjudication of the claims of the members of the
13                      CALIFORNIA CLASS because in the context of employment
14                      litigation a substantial number of individual CALIFORNIA
15                      CLASS Members will avoid asserting their rights individually out
16                      of fear of retaliation or adverse impact on their employment;
17               (c)    The members of the CALIFORNIA CLASS are so numerous that
18                      it is impractical to bring all members of the CALIFORNIA
19                      CLASS before the Court;
20               (d)    PLAINTIFF, and the other CALIFORNIA CLASS Members, will
21                      not be able to obtain effective and economic legal redress unless
22                      the action is maintained as a Class Action;
23               (e)    There is a community of interest in obtaining appropriate legal
24                      and equitable relief for the acts of unfair competition, statutory
25                      violations and other improprieties, and in obtaining adequate
26                      compensation for the damages and injuries which
27                      DEFENDANT’s actions have inflicted upon the CALIFORNIA
28                                             19
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 20 of 55


 1                      CLASS;
 2               (f)    There is a community of interest in ensuring that the combined
 3                      assets of DEFENDANT are sufficient to adequately compensate
 4                      the members of the CALIFORNIA CLASS for the injuries
 5                      sustained;
 6               (g)    DEFENDANT has acted or refused to act on grounds generally
 7                      applicable to the CALIFORNIA CLASS, thereby making final
 8                      class-wide relief appropriate with respect to the CALIFORNIA
 9                      CLASS as a whole;
10               (h)    The members of the CALIFORNIA CLASS are readily
11                      ascertainable from the business records of DEFENDANT; and,
12               (i)    Class treatment provides manageable judicial treatment calculated
13                      to bring a efficient and rapid conclusion to all litigation of all
14                      wage and hour related claims arising out of the conduct of
15                      DEFENDANT as to the members of the CALIFORNIA CLASS.
16         33.   DEFENDANT maintains records from which the Court can ascertain
17   and identify by job title each of DEFENDANT’s employees who as have been
18   systematically, intentionally and uniformly subjected to DEFENDANT’s company
19   policy, practices and procedures as herein alleged. PLAINTIFF will seek leave to
20   amend the Complaint to include any additional job titles of similarly situated
21   employees when they have been identified.
22
23                       THE CALIFORNIA LABOR SUB-CLASS
24         34.   PLAINTIFF further brings the Second, Third, Fourth, Fifth, Sixth,
25   Seventh and Eighth causes of Action on behalf of a California sub-class, defined as
26   all members of the CALIFORNIA CLASS classified as non-exempt employees (the
27   “CALIFORNIA LABOR SUB-CLASS”) at any time during the period beginning on
28                                              20
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 21 of 55


 1   the date three (3) years prior to the filing of the complaint and ending on the date as
 2   determined by the Court (the “CALIFORNIA LABOR SUB-CLASS PERIOD”)
 3   pursuant to Fed R. Civ. Proc. 23(b)(2) and/or (3).
 4         35.    DEFENDANT, as a matter of company policy, practice and procedure,
 5   and in violation of the applicable Labor Code, Industrial Welfare Commission
 6   (“IWC”) Wage Order requirements, and the applicable provisions of California law,
 7   intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDANT
 8   failed to correctly calculate overtime compensation for the overtime worked by
 9   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS,
10   even though DEFENDANT enjoyed the benefit of this work, required employees to
11   perform this work and permitted or suffered to permit this overtime work.
12   DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-CLASS
13   Members overtime wages at the correct amount to which these employees are
14   entitled in order to unfairly cheat the competition and unlawfully profit. To the
15   extent equitable tolling operates to toll claims by the CALIFORNIA LABOR SUB-
16   CLASS against DEFENDANT, the CALIFORNIA LABOR SUB-CLASS PERIOD
17   should be adjusted accordingly.
18         36.    DEFENDANT maintains records from which the Court can ascertain
19   and identify by name and job title, each of DEFENDANT’s employees who have
20   been systematically, intentionally and uniformly subjected to DEFENDANT’s
21   company policy, practices and procedures as herein alleged. PLAINTIFF will seek
22   leave to amend the complaint to include any additional job titles of similarly situated
23   employees when they have been identified.
24         37.    The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder
25   of all CALIFORNIA LABOR SUB-CLASS Members is impracticable.
26         38.    Common questions of law and fact exist as to members of the
27   CALIFORNIA LABOR SUB-CLASS, including, but not limited, to the following:
28                                              21
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 22 of 55


 1               (a)   Whether DEFENDANT unlawfully failed to correctly calculate
 2                     and pay overtime compensation to members of the CALIFORNIA
 3                     LABOR SUB-CLASS in violation of the California Labor Code
 4                     and California regulations and the applicable California Wage
 5                     Order;
 6               (b)   Whether the members of the CALIFORNIA LABOR SUB-
 7                     CLASS are entitled to overtime compensation for overtime
 8                     worked under the overtime pay requirements of California law;
 9               (c)   Whether DEFENDANT failed to accurately record the applicable
10                     overtime rates for all overtime worked PLAINTIFF and the other
11                     members of the CALIFORNIA LABOR SUB-CLASS;
12               (d)   Whether DEFENDANT failed to provide PLAINTIFF and the
13                     other members of the CALIFORNIA LABOR SUB-CLASS with
14                     legally required uninterrupted thirty (30) minute meal breaks and
15                     rest periods;
16               (e)   Whether DEFENDANT failed to provide PLAINTIFF and the
17                     other members of the CALIFORNIA LABOR SUB-CLASS with
18                     accurate itemized wage statements;
19               (f)   Whether DEFENDANT has engaged in unfair competition by the
20                     above-listed conduct;
21               (g)   The proper measure of damages and penalties owed to the
22                     members of the CALIFORNIA LABOR SUB-CLASS; and,
23               (h)   Whether DEFENDANT’s conduct was willful.
24         39.   DEFENDANT, as a matter of company policy, practice and procedure,
25   failed to accurately calculate overtime compensation for the CALIFORNIA LABOR
26   SUB-CLASS Members and failed to provide accurate records of the applicable
27   overtime rates for the overtime worked by these employees. All of the
28                                             22
                                   CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 23 of 55


 1   CALIFORNIA LABOR SUB-CLASS Members, including PLAINTIFF, were non-
 2   exempt employees who were paid on an hourly basis by DEFENDANT according to
 3   uniform and systematic company procedures as alleged herein above. This business
 4   practice was uniformly applied to each and every member of the CALIFORNIA
 5   LABOR SUB-CLASS, and therefore, the propriety of this conduct can be
 6   adjudicated on a class-wide basis.
 7         40.   DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-
 8   CLASS under California law by:
 9               (a)    Violating Cal. Lab. Code §§ 510, et seq., by failing to accurately
10                      pay PLAINTIFF and the members of the CALIFORNIA LABOR
11                      SUB-CLASS the correct overtime pay for which DEFENDANT
12                      is liable pursuant to Cal. Lab. Code § 1194 & § 1198;
13               (b)    Violating Cal. Lab. Code §§ 1194, 1197 & 1197.1 et seq., by
14                      failing to accurately pay PLAINTIFF and the members of the
15                      CALIFORNIA LABOR SUB-CLASS the correct minimum wage
16                      pay for which DEFENDANT is liable pursuant to Cal. Lab. Code
17                      §§ 1194 and 1197;
18               (c)    Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide
19                      PLAINTIFF and the other members of the CALIFORNIA
20                      LABOR SUB-CLASS with all legally required off-duty,
21                      uninterrupted thirty (30) minute meal breaks and the legally
22                      required rest breaks;
23               (d)    Violating Cal. Lab. Code § 2802 by failing to reimburse
24                      PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
25                      members with necessary expenses incurred in the discharge of
26                      their job duties.
27               (e)    Violating Cal. Lab. Code § 226, by failing to provide
28                                              23
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 24 of 55


 1                      PLAINTIFF and the members of the CALIFORNIA LABOR
 2                      SUB-CLASS with an accurate itemized statement in writing
 3                      showing all accurate and applicable overtime rates in effect
 4                      during the pay period and the corresponding amount of time
 5                      worked at each overtime rate by the employee; and,
 6                (f)   Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides
 7                      that when an employee is discharged or quits from employment,
 8                      the employer must pay the employee all wages due without
 9                      abatement, by failing to tender full payment and/or restitution of
10                      wages owed or in the manner required by California law to the
11                      members of the CALIFORNIA LABOR SUB-CLASS who have
12                      terminated their employment.
13         41.    This Class Action meets the statutory prerequisites for the maintenance
14   of a Class Action pursuant to Fed R. Civ. Proc. 23(b)(2) and/or (3), in that:
15                (a)   The persons who comprise the CALIFORNIA LABOR SUB-
16                      CLASS are so numerous that the joinder of all CALIFORNIA
17                      LABOR SUB-CLASS Members is impracticable and the
18                      disposition of their claims as a class will benefit the parties and
19                      the Court;
20                (b)   Nearly all factual, legal, statutory, declaratory and injunctive
21                      relief issues that are raised in this Complaint are common to the
22                      CALIFORNIA LABOR SUB-CLASS and will apply uniformly to
23                      every member of the CALIFORNIA LABOR SUB-CLASS;
24                (c)   The claims of the representative PLAINTIFF are typical of the
25                      claims of each member of the CALIFORNIA LABOR SUB-
26                      CLASS. PLAINTIFF, like all the other members of the
27                      CALIFORNIA LABOR SUB-CLASS, was a non-exempt
28                                             24
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 25 of 55


 1                       employee paid on an hourly basis and paid additional non-
 2                       discretionary incentive wages who was subjected to the
 3                       DEFENDANT’s practice and policy which failed to pay the
 4                       correct rate of overtime wages due to the CALIFORNIA LABOR
 5                       SUB-CLASS for all overtime worked. PLAINTIFF sustained
 6                       economic injury as a result of DEFENDANT’s employment
 7                       practices. PLAINTIFF and the members of the CALIFORNIA
 8                       LABOR SUB-CLASS were and are similarly or identically
 9                       harmed by the same unlawful, deceptive, unfair and pervasive
10                       pattern of misconduct engaged in by DEFENDANT; and,
11                (d)    The representative PLAINTIFF will fairly and adequately
12                       represent and protect the interest of the CALIFORNIA LABOR
13                       SUB-CLASS, and has retained counsel who are competent and
14                       experienced in Class Action litigation. There are no material
15                       conflicts between the claims of the representative PLAINTIFF
16                       and the members of the CALIFORNIA LABOR SUB-CLASS
17                       that would make class certification inappropriate. Counsel for the
18                       CALIFORNIA LABOR SUB-CLASS will vigorously assert the
19                       claims of all CALIFORNIA LABOR SUB-CLASS Members.
20         42.    In addition to meeting the statutory prerequisites to a Class Action, this
21   action is properly maintained as a Class Action pursuant to Fed R. Civ. Proc.
22   23(b)(2) and/or (3), in that:
23                (a)    Without class certification and determination of declaratory,
24                       injunctive, statutory and other legal questions within the class
25                       format, prosecution of separate actions by individual members of
26                       the CALIFORNIA LABOR SUB-CLASS will create the risk of:
27                       1)     Inconsistent or varying adjudications with respect to
28                                              25
                                     CLASS ACTION COMPLAINT
     Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 26 of 55


 1                         individual members of the CALIFORNIA LABOR SUB-
 2                         CLASS which would establish incompatible standards of
 3                         conduct for the parties opposing the CALIFORNIA
 4                         LABOR SUB-CLASS; or,
 5                   2)    Adjudication with respect to individual members of the
 6                         CALIFORNIA LABOR SUB-CLASS which would as a
 7                         practical matter be dispositive of interests of the other
 8                         members not party to the adjudication or substantially
 9                         impair or impede their ability to protect their interests.
10             (b)   The parties opposing the CALIFORNIA LABOR SUB-CLASS
11                   have acted or refused to act on grounds generally applicable to
12                   the CALIFORNIA LABOR SUB-CLASS, making appropriate
13                   class-wide relief with respect to the CALIFORNIA LABOR
14                   SUB-CLASS as a whole in that DEFENDANT uniformly failed
15                   to pay all wages due. Including the correct overtime rate, for all
16                   overtime worked by the members of the CALIFORNIA LABOR
17                   SUB-CLASS as required by law;
18             (c)   Common questions of law and fact predominate as to the
19                   members of the CALIFORNIA LABOR SUB-CLASS, with
20                   respect to the practices and violations of California Law as listed
21                   above, and predominate over any question affecting only
22                   individual CALIFORNIA LABOR SUB-CLASS Members, and a
23                   Class Action is superior to other available methods for the fair
24                   and efficient adjudication of the controversy, including
25                   consideration of:
26                   1)    The interests of the members of the CALIFORNIA
27                         LABOR SUB-CLASS in individually controlling the
28                                          26
                                 CLASS ACTION COMPLAINT
     Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 27 of 55


 1                         prosecution or defense of separate actions in that the
 2                         substantial expense of individual actions will be avoided to
 3                         recover the relatively small amount of economic losses
 4                         sustained by the individual CALIFORNIA LABOR SUB-
 5                         CLASS Members when compared to the substantial
 6                         expense and burden of individual prosecution of this
 7                         litigation;
 8                   2)    Class certification will obviate the need for unduly
 9                         duplicative litigation that would create the risk of:
10                         A.     Inconsistent or varying adjudications with respect to
11                                individual members of the CALIFORNIA LABOR
12                                SUB-CLASS, which would establish incompatible
13                                standards of conduct for the DEFENDANT; and/or,
14                         B.     Adjudications with respect to individual members of
15                                the CALIFORNIA LABOR SUB-CLASS would as a
16                                practical matter be dispositive of the interests of the
17                                other members not parties to the adjudication or
18                                substantially impair or impede their ability to protect
19                                their interests;
20                   3)    In the context of wage litigation because a substantial
21                         number of individual CALIFORNIA LABOR SUB-CLASS
22                         Members will avoid asserting their legal rights out of fear
23                         of retaliation by DEFENDANT, which may adversely
24                         affect an individual’s job with DEFENDANT or with a
25                         subsequent employer, the Class Action is the only means to
26                         assert their claims through a representative; and,
27                   4)    A class action is superior to other available methods for the
28                                          27
                                 CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 28 of 55


 1                            fair and efficient adjudication of this litigation because
 2                            class treatment will obviate the need for unduly and
 3                            unnecessary duplicative litigation that is likely to result in
 4                            the absence of certification of this action pursuant to Fed
 5                            R. Civ. Proc. 23(b)(2) and/or (3).
 6         43.   This Court should permit this action to be maintained as a Class Action
 7   pursuant to Fed R. Civ. Proc. 23(b)(2) and/or (3) because:
 8               (a)    The questions of law and fact common to the CALIFORNIA
 9                      LABOR SUB-CLASS predominate over any question affecting
10                      only individual CALIFORNIA LABOR SUB-CLASS Members;
11               (b)    A Class Action is superior to any other available method for the
12                      fair and efficient adjudication of the claims of the members of the
13                      CALIFORNIA LABOR SUB-CLASS because in the context of
14                      employment litigation a substantial number of individual
15                      CALIFORNIA LABOR SUB-CLASS Members will avoid
16                      asserting their rights individually out of fear of retaliation or
17                      adverse impact on their employment;
18               (c)    The members of the CALIFORNIA LABOR SUB-CLASS are so
19                      numerous that it is impractical to bring all members of the
20                      CALIFORNIA LABOR SUB-CLASS before the Court;
21               (d)    PLAINTIFF, and the other CALIFORNIA LABOR SUB-CLASS
22                      Members, will not be able to obtain effective and economic legal
23                      redress unless the action is maintained as a Class Action;
24               (e)    There is a community of interest in obtaining appropriate legal
25                      and equitable relief for the acts of unfair competition, statutory
26                      violations and other improprieties, and in obtaining adequate
27                      compensation for the damages and injuries which
28                                              28
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 29 of 55


 1                    DEFENDANT’s actions have inflicted upon the CALIFORNIA
 2                    LABOR SUB-CLASS;
 3              (f)   There is a community of interest in ensuring that the combined
 4                    assets of DEFENDANT are sufficient to adequately compensate
 5                    the members of the CALIFORNIA LABOR SUB-CLASS for the
 6                    injuries sustained;
 7              (g)   DEFENDANT has acted or refused to act on grounds generally
 8                    applicable to the CALIFORNIA LABOR SUB-CLASS, thereby
 9                    making final class-wide relief appropriate with respect to the
10                    CALIFORNIA LABOR SUB-CLASS as a whole;
11              (h)   The members of the CALIFORNIA LABOR SUB-CLASS are
12                    readily ascertainable from the business records of DEFENDANT.
13                    The CALIFORNIA LABOR SUB-CLASS consists of all
14                    CALIFORNIA CLASS Members classified as non-exempt
15                    employees during the CALIFORNIA LABOR SUB-CLASS
16                    PERIOD; and,
17              (i)   Class treatment provides manageable judicial treatment calculated
18                    to bring a efficient and rapid conclusion to all litigation of all
19                    wage and hour related claims arising out of the conduct of
20                    DEFENDANT as to the members of the CALIFORNIA LABOR
21                    SUB-CLASS.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                            29
                                  CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 30 of 55


 1                               FIRST CAUSE OF ACTION
 2                             For Unlawful Business Practices
 3                        [Cal. Bus. And Prof. Code §§ 17200, et seq.]
 4    (By PLAINTIFF and the CALIFORNIA CLASS and Against All Defendants)
 5         44.    PLAINTIFF, and the other members of the CALIFORNIA CLASS, reallege
 6   and incorporate by this reference, as though fully set forth herein, the prior paragraphs
 7   of this Complaint.
 8         45.    DEFENDANT is a “person” as that term is defined under Cal. Bus. and
 9   Prof. Code § 17021.
10         46.    California Business & Professions Code §§ 17200, et seq. (the “UCL”)
11   defines unfair competition as any unlawful, unfair, or fraudulent business act or
12   practice. Section 17203 authorizes injunctive, declaratory, and/or other equitable relief
13   with respect to unfair competition as follows:
14         Any person who engages, has engaged, or proposes to engage in unfair
           competition may be enjoined in any court of competent jurisdiction. The
15         court may make such orders or judgments, including the appointment of a
           receiver, as may be necessary to prevent the use or employment by any
16         person of any practice which constitutes unfair competition, as defined in
           this chapter, or as may be necessary to restore to any person in interest any
17         money or property, real or personal, which may have been acquired by
           means of such unfair competition.
18
     Cal. Bus. & Prof. Code § 17203.
19
           47.    By the conduct alleged herein, DEFENDANT has engaged and continues
20
     to engage in a business practice which violates California law, including but not limited
21
     to, the applicable Wage Order(s), the California Code of Regulations and the California
22
     Labor Code including Sections 204, 210, 226.7, 510, 512, 1194, 1197, 1197.1, 1198,
23
     2802, the FLSA, and the Code of Federal Regulations, The Fair Labor Standards Act
24
     and federal regulations promulgated thereunder, for which this Court should issue
25
     declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code § 17203 as
26
     may be necessary to prevent and remedy the conduct held to constitute unfair
27
     competition, including restitution of wages wrongfully withheld.
28                                              30
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 31 of 55


 1         48.    By the conduct alleged herein, DEFENDANT’s practices were unlawful
 2   and unfair in that these practices violated public policy, were immoral, unethical,
 3   oppressive, unscrupulous or substantially injurious to employees, and were without
 4   valid justification or utility for which this Court should issue equitable and injunctive
 5   relief pursuant to Section 17203 of the California Business & Professions Code,
 6   including restitution of wages wrongfully withheld.
 7         49.    By the conduct alleged herein, DEFENDANT’s practices were deceptive
 8   and fraudulent in that DEFENDANT’s uniform policy and practice failed to pay
 9   PLAINTIFF, and other members of the CALIFORNIA CLASS, wages due for overtime
10   worked, failed to accurately to record the applicable rate of all overtime worked, and
11   failed to provide the required amount of overtime compensation due to a systematic
12   miscalculation of the overtime rate that cannot be justified, pursuant to the applicable
13   Cal. Lab. Code, and Industrial Welfare Commission requirements in violation of Cal.
14   Bus. Code §§ 17200, et seq., and for which this Court should issue injunctive and
15   equitable relief, pursuant to Cal. Bus. & Prof. Code § 17203, including restitution of
16   wages wrongfully withheld.
17         50.    By the conduct alleged herein, DEFENDANT’s practices were also
18   unlawful, unfair and deceptive in that DEFENDANT’s employment practices caused
19   PLAINTIFF and the other members of the CALIFORNIA CLASS to be underpaid
20   during their employment with DEFENDANT.
21         51.    By the conduct alleged herein, DEFENDANT’s practices were also unfair
22   and deceptive in that DEFENDANT’s uniform policies, practices and procedures failed
23   to provide mandatory meal and/or rest breaks to PLAINTIFF and the CALIFORNIA
24   CLASS members.
25         52.    Therefore, PLAINTIFF demands on behalf of himself and on behalf of each
26   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-
27   duty meal period was not timely provided for each five (5) hours of work, and/or one
28                                              31
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 32 of 55


 1   (1) hour of pay for each workday in which a second off-duty meal period was not timely
 2   provided for each ten (10) hours of work.
 3         53.    PLAINTIFF further demands on behalf of himself and on behalf of each
 4   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off
 5   duty paid rest period was not timely provided as required by law.
 6         54.    By and through the unlawful and unfair business practices described herein,
 7   DEFENDANT has obtained valuable property, money and services from PLAINTIFF
 8   and the other members of the CALIFORNIA CLASS, including earned wages for all
 9   overtime worked, and has deprived them of valuable rights and benefits guaranteed by
10   law and contract, all to the detriment of these employees and to the benefit of
11   DEFENDANT so as to allow DEFENDANT to unfairly compete against competitors
12   who comply with the law.
13         55.    All the acts described herein as violations of, among other things, the
14   Industrial Welfare Commission Wage Orders, the California Code of Regulations, and
15   the California Labor Code, were unlawful and in violation of public policy, were
16   immoral, unethical, oppressive and unscrupulous, were deceptive, and thereby constitute
17   unlawful, unfair and deceptive business practices in violation of Cal. Bus. & Prof. Code
18   §§ 17200, et seq.
19         56.    PLAINTIFF and the other members of the CALIFORNIA CLASS are
20   entitled to, and do, seek such relief as may be necessary to restore to them the money
21   and property which DEFENDANT has acquired, or of which PLAINTIFF and the other
22   members of the CALIFORNIA CLASS have been deprived, by means of the above
23   described unlawful and unfair business practices, including earned but unpaid wages for
24   all overtime worked.
25         57.    PLAINTIFF and the other members of the CALIFORNIA CLASS are
26   further entitled to, and do, seek a declaration that the described business practices are
27   unlawful, unfair and deceptive, and that injunctive relief should be issued restraining
28                                               32
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 33 of 55


 1   DEFENDANT from engaging in any unlawful and unfair business practices in the
 2   future.
 3         58.    PLAINTIFF and the other members of the CALIFORNIA CLASS have no
 4   plain, speedy and/or adequate remedy at law that will end the unlawful and unfair
 5   business practices of DEFENDANT. Further, the practices herein alleged presently
 6   continue to occur unabated. As a result of the unlawful and unfair business practices
 7   described herein, PLAINTIFF and the other members of the CALIFORNIA CLASS
 8   have suffered and will continue to suffer irreparable legal and economic harm unless
 9   DEFENDANT is restrained from continuing to engage in these unlawful and unfair
10   business practices.
11                              SECOND CAUSE OF ACTION
12                         For Failure To Pay Overtime Compensation
13                         [Cal. Lab. Code §§ 204, 510, 1194 and 1198]
14   (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
15                                         Defendants)
16         59.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
17   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the
18   prior paragraphs of this Complaint.
19         60.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
20   CLASS bring a claim for DEFENDANT’s willful and intentional violations of the
21   California Labor Code and the Industrial Welfare Commission requirements for
22   DEFENDANT’s failure to accurately calculate the applicable rates for all overtime
23   worked by PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS
24   and DEFENDANT’s failure to properly compensate the members of the CALIFORNIA
25   LABOR SUB-CLASS for overtime worked, including, work performed in excess of
26   eight (8) hours in a workday and/or forty (40) hours in any workweek.
27         61.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations,
28                                             33
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 34 of 55


 1   and public policy, an employer must timely pay its employees for all hours worked.
 2         62.   Cal. Lab. Code § 510 further provides that employees in California shall
 3   not be employed more than eight (8) hours per workday and/or more than forty (40)
 4   hours per workweek unless they receive additional compensation beyond their regular
 5   wages in amounts specified by law.
 6         63.   Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid
 7   wages, including overtime compensation and interest thereon, together with the costs
 8   of suit. Cal. Lab. Code § 1198 further states that the employment of an employee for
 9   longer hours than those fixed by the Industrial Welfare Commission is unlawful.
10         64.   DEFENDANT maintained a uniform wage practice of paying PLAINTIFF
11   and the other members of the CALIFORNIA LABOR SUB-CLASS without regard to
12   the correct amount of overtime worked and correct applicable overtime rate for the
13   amount of overtime they worked. As set forth herein, DEFENDANT’s uniform policy
14   and practice was to unlawfully and intentionally deny timely payment of wages due for
15   the overtime worked by PLAINTIFF and the other members of the CALIFORNIA
16   LABOR SUB-CLASS, and DEFENDANT in fact failed to pay these employees the
17   correct applicable overtime wages for all overtime worked.
18         65.   DEFENDANT’s uniform pattern of unlawful wage and hour practices
19   manifested, without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS
20   as a whole, as a result of implementing a uniform policy and practice that denied
21   accurate compensation to PLAINTIFF and the other members of the CALIFORNIA
22   LABOR SUB-CLASS for all overtime worked, including, the work performed in excess
23   of eight (8) hours in a workday and/or forty (40) hours in any workweek.
24         65.   During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF
25   and CALIFORNIA LABOR SUB-CLASS Members were required, permitted or
26   suffered by DEFENDANT to work for DEFENDANT and were not paid for all the time
27   they worked including overtime work.
28                                            34
                                   CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 35 of 55


 1         66.    In committing these violations of the California Labor Code,
 2   DEFENDANT inaccurately calculated the amount of overtime worked and the
 3   applicable overtime rates and consequently underpaid the actual time worked by
 4   PLAINTIFF and other members of the CALIFORNIA                  LABOR SUB-CLASS.
 5   DEFENDANT acted in an illegal attempt to avoid the payment of all earned wages, and
 6   other benefits in violation of the California Labor Code, the Industrial Welfare
 7   Commission requirements and other applicable laws and regulations.
 8         67.    As a direct result of DEFENDANT’s unlawful wage practices as alleged
 9   herein, PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
10   did not receive full compensation for all overtime worked.
11         68.    Cal. Lab. Code § 515 sets out various categories of employees who are
12   exempt from the overtime requirements of the law. None of these exemptions are
13   applicable to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
14   CLASS. Further, PLAINTIFF and the other members of the CALIFORNIA LABOR
15   SUB-CLASS are not subject to a valid collective bargaining agreement that would
16   preclude the causes of action contained herein this Complaint. Rather, the PLAINTIFF
17   brings this Action on behalf of himself and the CALIFORNIA LABOR SUB-CLASS
18   based on DEFENDANT’s violations of non-negotiable, non-waiveable rights provided
19   by the State of California.
20         69.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF
21   and the other members of the CALIFORNIA LABOR SUB-CLASS were paid less for
22   time worked that they were entitled to, constituting a failure to pay all earned wages.
23         70.    DEFENDANT failed to accurately pay PLAINTIFF and the other members
24   of the CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked
25   which was in excess of the maximum hours permissible by law as required by Cal. Lab.
26   Code §§ 510, 1194 & 1198, even though PLAINTIFF and the other members of the
27   CALIFORNIA LABOR SUB-CLASS were required to work, and did in fact work,
28                                             35
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 36 of 55


 1   overtime as to which DEFENDANT failed to accurately record and pay using the
 2   applicable overtime rate as evidenced by DEFENDANT’s business records and
 3   witnessed by employees.
 4         71.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned
 5   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR
 6   SUB-CLASS for the true time they worked, PLAINTIFF and the other members of the
 7   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an
 8   economic injury in amounts which are presently unknown to them and which will be
 9   ascertained according to proof at trial.
10         72.    DEFENDANT knew or should have known that PLAINTIFF and the other
11   members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their
12   overtime worked. DEFENDANT systematically elected, either through intentional
13   malfeasance or gross nonfeasance, to not pay employees for their labor as a matter of
14   uniform company policy, practice and procedure, and DEFENDANT perpetrated this
15   systematic scheme by refusing to pay PLAINTIFF and the other members of the
16   CALIFORNIA LABOR SUB-CLASS the applicable overtime rate.
17         73.    In performing the acts and practices herein alleged in violation of
18   California labor laws, and refusing to compensate the members of the CALIFORNIA
19   LABOR SUB-CLASS for all time worked and provide them with the requisite overtime
20   compensation, DEFENDANT acted and continues to act intentionally, oppressively, and
21   maliciously toward PLAINTIFF and the other members of the CALIFORNIA LABOR
22   SUB-CLASS with a conscious of and utter disregard for their legal rights, or the
23   consequences to them, and with the despicable intent of depriving them of their property
24   and legal rights, and otherwise causing them injury in order to increase company profits
25   at the expense of these employees.
26         74.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
27   CLASS therefore request recovery of all unpaid wages, including overtime wages,
28                                              36
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 37 of 55


 1   according to proof, interest, statutory costs, as well as the assessment of any statutory
 2   penalties against DEFENDANT, in a sum as provided by the California Labor Code
 3   and/or other applicable statutes. To the extent overtime compensation is determined to
 4   be owed to the CALIFORNIA LABOR SUB-CLASS Members who have terminated
 5   their employment, DEFENDANT’S conduct also violates Labor Code §§ 201 and/or
 6   202, and therefore these individuals are also be entitled to waiting time penalties under
 7   Cal. Lab. Code § 203, which penalties are sought herein on behalf of these
 8   CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT’s conduct as alleged
 9   herein was willful, intentional and not in good faith. Further, PLAINTIFF and other
10   CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover
11   statutory costs.
12                              THIRD CAUSE OF ACTION
13                           For Failure To Pay Minimum Wages
14                        [Cal. Lab. Code §§ 1194, 1197 and 1197.1]
15            (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
16                               and Against All Defendants)
17         75.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
18   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the
19   prior paragraphs of this Complaint.
20         76.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
21   CLASS bring a claim for DEFENDANT’s willful and intentional violations of the
22   California Labor Code and the Industrial Welfare Commission requirements for
23   DEFENDANT’s failure to accurately calculate and pay minimum and reporting time
24   wages to PLAINTIFF and CALIFORNIA LABOR SUB-CLASS Members.
25         77.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations,
26   and public policy, an employer must timely pay its employees for all hours worked.
27         78.    Cal. Lab. Code § 1197 provides the minimum wage for employees fixed
28                                              37
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 38 of 55


 1   by the commission is the minimum wage to be paid to employees, and the payment of
 2   a less wage than the minimum so fixed in unlawful.
 3          79.       Cal. Lab. Code § 1194 establishes an employee’s right to recover unpaid
 4   wages, including minimum wage compensation and interest thereon, together with the
 5   costs of suit.
 6          80.       DEFENDANT maintained a uniform wage practice of paying PLAINTIFF
 7   and the other members of the CALIFORNIA LABOR SUB-CLASS without regard to
 8   the correct amount of time they work. As set forth herein, DEFENDANT’s uniform
 9   policy and practice was to unlawfully and intentionally deny timely payment of wages
10   due to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS.
11          81.       DEFENDANT’s uniform pattern of unlawful wage and hour practices
12   manifested, without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS
13   as a whole, as a result of implementing a uniform policy and practice that denies
14   accurate compensation to PLAINTIFF and the other members of the CALIFORNIA
15   LABOR SUB-CLASS in regards to minimum wage pay.
16          82.       In committing these violations of the California Labor Code,
17   DEFENDANT inaccurately calculated the correct time worked and consequently
18   underpaid the actual time worked by PLAINTIFF and other members of the
19   CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to
20   avoid the payment of all earned wages, and other benefits in violation of the California
21   Labor Code, the Industrial Welfare Commission requirements and other applicable laws
22   and regulations.
23          83.       As a direct result of DEFENDANT’s unlawful wage practices as alleged
24   herein, PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
25   did not receive the correct minimum wage compensation for their time worked for
26   DEFENDANT.
27          84.       During the CALIFORNIA LABOR SUB-CLASS PERIOD, DEFENDANT
28                                                38
                                       CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 39 of 55


 1   required, permitted or suffered PLAINTIFF and CALIFORNIA LABOR SUB-CLASS
 2   members to work without paying them for all the time they were under DEFENDANT’S
 3   control. PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
 4   CLASS were paid less for time worked that they were entitled to, constituting a failure
 5   to pay all earned wages.
 6         85.    By virtue of DEFENDANT’s unlawful failure to accurately pay all earned
 7   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR
 8   SUB-CLASS for the true time they worked, PLAINTIFF and the other members of the
 9   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an
10   economic injury in amounts which are presently unknown to them and which will be
11   ascertained according to proof at trial.
12         86.    DEFENDANT knew or should have known that PLAINTIFF and the other
13   members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their
14   time worked.     DEFENDANT systematically elected, either through intentional
15   malfeasance or gross nonfeasance, to not pay employees for their labor as a matter of
16   uniform company policy, practice and procedure, and DEFENDANT perpetrated this
17   systematic scheme by refusing to pay PLAINTIFF and the other members of the
18   CALIFORNIA LABOR SUB-CLASS the correct minimum wages for their time
19   worked.
20         87.    In performing the acts and practices herein alleged in violation of
21   California labor laws, and refusing to compensate the members of the CALIFORNIA
22   LABOR SUB-CLASS for all time worked and provide them with the requisite
23   compensation, DEFENDANT acted and continues to act intentionally, oppressively, and
24   maliciously toward PLAINTIFF and the other members of the CALIFORNIA LABOR
25   SUB-CLASS with a conscious and utter disregard for their legal rights, or the
26   consequences to them, and with the despicable intent of depriving them of their property
27   and legal rights, and otherwise causing them injury in order to increase company profits
28                                              39
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 40 of 55


 1   at the expense of these employees.
 2         88.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
 3   CLASS therefore request recovery of all unpaid wages, according to proof, interest,
 4   statutory costs, as well as the assessment of any statutory penalties against
 5   DEFENDANT, in a sum as provided by the California Labor Code and/or other
 6   applicable statutes. To the extent minimum wage compensation is determined to be
 7   owed to the CALIFORNIA LABOR SUB-CLASS Members who have terminated their
 8   employment, DEFENDANT’s conduct also violates Labor Code §§ 201 and/or 202, and
 9   therefore these individuals are also be entitled to waiting time penalties under Cal. Lab.
10   Code § 203, which penalties are sought herein on behalf of these CALIFORNIA
11   LABOR SUB-CLASS Members. DEFENDANT’s conduct as alleged herein was
12   willful, intentional and not in good faith. Further, PLAINTIFF and other CALIFORNIA
13   LABOR SUB-CLASS Members are entitled to seek and recover statutory costs
14
15                             FOURTH CAUSE OF ACTION
16                      For Failure to Provide Required Meal Periods
17                             [Cal. Lab. Code §§ 226.7 & 512 ]
18   (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
19                                         Defendants)
20         89.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
21   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the
22   prior paragraphs of this Complaint.
23         90.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, from time to
24   time, DEFENDANT failed to provide all the legally required off-duty meal breaks to
25   PLAINTIFF and the other CALIFORNIA LABOR SUB-CLASS Members as required
26   by the applicable Wage Order and Labor Code. The nature of the work performed by
27   PLAINTIFF and CALIFORNIA LABOR SUB-CLASS MEMBERS did not prevent
28                                              40
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 41 of 55


 1   these employees from being relieved of all of their duties for the legally required off-
 2   duty meal periods. As a result of their rigorous work schedules, PLAINTIFF and other
 3   CALIFORNIA LABOR SUB-CLASS Members were from time to time not fully
 4   relieved of duty by DEFENDANT for their meal periods.                      Additionally,
 5   DEFENDANT’s failure to provide PLAINTIFF and the CALIFORNIA LABOR SUB-
 6   CLASS Members with legally required meal breaks prior to their fifth (5th) hour of
 7   work is evidenced by DEFENDANT’s business records. As a result, PLAINTIFF and
 8   other members of the CALIFORNIA LABOR SUB-CLASS therefore forfeited meal
 9   breaks without additional compensation and in accordance with DEFENDANT’s strict
10   corporate policy and practice.
11         91.    DEFENDANT further violated California Labor Code §§ 226.7 and the
12   applicable IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA
13   LABOR SUB-CLASS Members who were not provided a meal period, in accordance
14   with the applicable Wage Order, one additional hour of compensation at each
15   employee’s regular rate of pay for each workday that a meal period was not provided.
16         92.    As a proximate result of the aforementioned violations, PLAINTIFF and
17   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount
18   according to proof at trial, and seek all wages earned and due, interest, penalties,
19
20                               FIFTH CAUSE OF ACTION
21                      For Failure to Provide Required Rest Periods
22                             [Cal. Lab. Code §§ 226.7 & 512 ]
23   (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
24                                         Defendants)
25         93.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
26   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the
27   prior paragraphs of this Complaint.
28                                              41
                                      CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 42 of 55


 1         94.    PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members
 2   were from time to time required to work in excess of four (4) hours without being
 3   provided ten (10) minute rest periods. Further, these employees were denied their first
 4   rest periods of at least ten (10) minutes for some shifts worked of at least two (2) to four
 5   (4) hours, a first and second rest period of at least ten (10) minutes for some shifts
 6   worked of between six (6) and eight (8) hours, and a first, second and third rest period
 7   of at least ten (10) minutes for some shifts worked of ten (10) hours or more from time
 8   to time. PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were
 9   also not provided with one hour wages in lieu thereof. As a result of their rigorous work
10   schedules, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were
11   periodically denied their proper rest periods by DEFENDANT and DEFENDANT’s
12   managers.     DEFENDANT’s uniform policy restricted PLAINTIFF and other
13   CALIFORNIA LABOR SUB-CLASS Members from unconstrained walks and was
14   unlawful based on DEFENDANT’S rule which stated PLAINTIFF and other
15   CALIFORNIA LABOR SUB-CLASS Members could not leave the work premises
16   during their rest period.
17         95.    DEFENDANT further violated California Labor Code §§ 226.7 and the
18   applicable IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA
19   LABOR SUB-CLASS Members who were not provided a rest period, in accordance
20   with the applicable Wage Order, one additional hour of compensation at each
21   employee’s regular rate of pay for each workday that rest period was not provided.
22         96.    As a proximate result of the aforementioned violations, PLAINTIFF and
23   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount
24   according to proof at trial, and seek all wages earned and due, interest, penalties,
25   expenses and costs of suit.
26   ///
27   ///
28                                               42
                                      CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 43 of 55


 1                              SIXTH CAUSE OF ACTION
 2                 For Failure to Provide Accurate Itemized Statements
 3                                   [Cal. Lab. Code § 226]
 4   (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
 5                                         Defendants)
 6         97.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
 7   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the
 8   prior paragraphs of this Complaint.
 9         98.    Cal. Labor Code § 226 provides that an employer must furnish employees
10   with an “accurate itemized” statement in writing showing:
11         (1) gross wages earned,
12         (2) total hours worked by the employee, except for any employee whose
13         compensation is solely based on a salary and who is exempt from payment of
14         overtime under subdivision (a) of Section 515 or any applicable order of the
15         Industrial Welfare Commission,
16         (3) the number of piecerate units earned and any applicable piece rate if the
17         employee is paid on a piece-rate basis,
18         (4) all deductions, provided that all deductions made on written orders of the
19         employee may be aggregated and shown as one item,
20         (5) net wages earned,
21         (6) the inclusive dates of the period for which the employee is paid,
22         (7) the name of the employee and his or her social security number, except that
23         by January 1, 2008, only the last four digits of his or her social security number
24         or an employee identification number other than a social security number may be
25         shown on the itemized statement,
26         (8) the name and address of the legal entity that is the employer, and
27         (9) all applicable hourly rates in effect during the pay period and the
28                                             43
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 44 of 55


 1         corresponding number of hours worked at each hourly rate by the employee.
 2         99.    From time to time, DEFENDANT also failed to provide PLAINTIFF and
 3   the other members of the CALIFORNIA LABOR SUB-CLASS with complete and
 4   accurate wage statements which failed to show, among other things, the correct overtime
 5   rate for overtime worked, the correct gross wages earned, including, wages for work
 6   performed in excess of eight (8) hours in a workday and/or forty (40) hours in any
 7   workweek, and the correct penalty payments for missed meal and rest periods. Cal. Lab.
 8   Code § 226 provides that every employer shall furnish each of his or her employees with
 9   an accurate itemized wage statement in writing showing, among other things, gross
10   wages earned and all applicable hourly rates in effect during the pay period and the
11   corresponding amount of time worked at each hourly rate. Specifically, DEFENDANT
12   violated Section 226 by failing to identify the correct rates of pay and number of hours
13   worked, including for the “Other Earnings,” item of pay. Aside, from the violations
14   listed above in this paragraph, DEFENDANT failed to issue to PLAINTIFF an itemized
15   wage statement that lists all the requirements under California Labor Code 226 et seq.
16   As a result, from time to time DEFENDANT provided PLAINTIFF and the other
17   members of the CALIFORNIA LABOR SUB-CLASS with wage statements which
18   violated Cal. Lab. Code § 226.
19         100. DEFENDANT knowingly and intentionally failed to comply with Cal.
20   Labor Code § 226, causing injury and damages to the PLAINTIFF and the other
21   members of the CALIFORNIA LABOR SUB-CLASS. These damages include, but are
22   not limited to, costs expended calculating the correct rates for the overtime worked and
23   the amount of employment taxes which were not properly paid to state and federal tax
24   authorities. These damages are difficult to estimate. Therefore, PLAINTIFF and the
25   other members of the CALIFORNIA LABOR SUB-CLASS may elect to recover
26   liquidated damages of fifty dollars ($50.00) for the initial pay period in which the
27   violation occurred, and one hundred dollars ($100.00) for each violation in a subsequent
28                                             44
                                      CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 45 of 55


 1   pay period pursuant to Cal. Lab. Code § 226, in an amount according to proof at the
 2   time of trial (but in no event more than four thousand dollars ($4,000.00) for
 3   PLAINTIFF and each respective member of the CALIFORNIA LABOR SUB-CLASS
 4   herein).
 5
 6                             SEVENTH CAUSE OF ACTION
 7              For Failure to Reimburse Employees for Required Expenses
 8                                   [Cal. Lab. Code § 2802]
 9   (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
10                                         Defendants)
11         101. PLAINTIFF and the other CALIFORNIA LABOR SUB-CLASS members
12   reallege and incorporate by this reference, as though fully set forth herein, the prior
13   paragraphs of this Complaint.
14         102. Cal. Lab. Code § 2802 provides, in relevant part, that:
15         An employer shall indemnify his or her employee for all necessary
           expenditures or losses incurred by the employee in direct consequence of
16         the discharge of his or her duties, or of his or her obedience to the
           directions of the employer, even though unlawful, unless the employee, at
17         the time of obeying the directions, believed them to be unlawful.
18         103. At all relevant times herein, DEFENDANT violated Cal. Lab. Code § 2802,
19   by failing to indemnify and reimburse PLAINTIFF and the CALIFORNIA LABOR
20   SUB-CLASS members for required expenses incurred in the discharge of their job
21   duties for DEFENDANT’s benefit. DEFENDANT fails to reimburse PLAINTIFF and
22   the CALIFORNIA LABOR SUB-CLASS members for expenses which include, but are
23   not limited to, costs related to using their personal cellular phones and personal vehicles
24   all on behalf of and for the benefit of DEFENDANT. DEFENDANT’s uniform policy,
25   practice and procedure is to not reimburse PLAINTIFF and the CALIFORNIA LABOR
26   SUB-CLASS members for expenses resulting from using their personal cellular phones
27   and personal vehicles for DEFENDANT within the course and scope of their
28                                               45
                                      CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 46 of 55


 1   employment for DEFENDANT. These expenses are necessary to complete their
 2   principal job duties. DEFENDANT is estopped by DEFENDANT’s conduct to assert
 3   any waiver of this expectation. Although these expenses are necessary expenses
 4   incurred by PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS members,
 5   DEFENDANT fails to indemnify and reimburse PLAINTIFF and the CALIFORNIA
 6   LABOR SUB-CLASS members for these expenses as an employer is required to do
 7   under the laws and regulations of California.
 8         104. PLAINTIFF therefore demands reimbursement for expenditures or losses
 9   incurred by her and the CALIFORNIA LABOR SUB-CLASS members in the discharge
10   of their job duties for DEFENDANT, or their obedience to the directions of
11   DEFENDANT, with interest at the statutory rate and costs under Cal. Lab. Code § 2802.
12
13                              EIGHTH CAUSE OF ACTION
14                           For Failure to Pay Wages When Due
15                             [ Cal. Lab. Code §§ 201, 202, 203]
16   (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
17                                         Defendants)
18         105. PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
19   CLASS, reallege and incorporate by reference, as though fully set forth herein, the prior
20   paragraphs of this Complaint.
21         106. Cal. Lab. Code § 200 provides that:
22         As used in this article:
           (a) "Wages" includes all amounts for labor performed by employees of
23         every description, whether the amount is fixed or ascertained by the
           standard of time, task, piece, Commission basis, or other method of calculation.
24         (b) "Labor" includes labor, work, or service whether rendered or performed
           under contract, subcontract, partnership, station plan, or other agreement
25         if the labor to be paid for is performed personally by the person demanding
           payment.
26
           107. Cal. Lab. Code § 201 provides, in relevant part, that “If an employer
27
     discharges an employee, the wages earned and unpaid at the time of discharge are due
28                                               46
                                      CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 47 of 55


 1   and payable immediately.”
 2         108. Cal. Lab. Code § 202 provides, in relevant part, that:
 3         If an employee not having a written contract for a definite period quits his
           or her employment, his or her wages shall become due and payable not
 4         later than 72 hours thereafter, unless the employee has given 72 hours
           previous notice of his or her intention to quit, in which case the employee
 5         is entitled to his or her wages at the time of quitting. Notwithstanding any
           other provision of law, an employee who quits without providing a 72-hour
 6         notice shall be entitled to receive payment by mail if he or she so requests
           and designates a mailing address. The date of the mailing shall constitute
 7         the date of payment for purposes of the requirement to provide payment
           within 72 hours of the notice of quitting.
 8
           109. There was no definite term in PLAINTIFF’s or any CALIFORNIA LABOR
 9
     SUB-CLASS Members’ employment contract.
10
           110. Cal. Lab. Code § 203 provides:
11
           If an employer willfully fails to pay, without abatement or reduction, in
12         accordance with Sections 201, 201.5, 202, and 205.5, any wages of an
           employee who is discharged or who quits, the wages of the employee shall
13         continue as a penalty from the due date thereof at the same rate until paid
           or until an action therefor is commenced; but the wages shall not continue
14         for more than 30 days.
15         111. The employment of PLAINTIFF and many CALIFORNIA LABOR SUB-
16   CLASS Members terminated and DEFENDANT has not tendered payment of overtime
17   wages, to these employees who actually worked overtime, as required by law.
18         112. Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and
19   the members of the CALIFORNIA LABOR SUB-CLASS whose employment has,
20   PLAINTIFF demands up to thirty days of pay as penalty for not paying all wages due
21   at time of termination for all employees who terminated employment during the
22   CALIFORNIA LABOR SUB-CLASS PERIOD, and demands an accounting and
23   payment of all wages due, plus interest and statutory costs as allowed by law.
24   ///
25   ///
26   ///
27   ///
28                                             47
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 48 of 55


 1                               NINTH CAUSE OF ACTION
 2             Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. ("FLSA")
 3       (By PLAINTIFF and the COLLECTIVE CLASS against DEFENDANT)
 4         113. PLAINTIFF, and the other members of the COLLECTIVE CLASS,
 5   reallege and incorporate by this reference, as though fully set forth herein the prior
 6   paragraphs of this Complaint.
 7         114. DEFENDANT is engaged in communication, business, and transmission
 8   between the states, and is, therefore, engaged in commerce within the meaning of 29
 9   U.S.C. § 203(b).
10         115. The PLAINTIFF further brings the Ninth Cause of Action on behalf of a
11   COLLECTIVE CLASS in accordance with 29 U.S.C. § 216 defined as all persons who
12   are or were previously employed by DEFENDANT in the United States and classified
13   as non-exempt employees (the “COLLECTIVE CLASS”) at any time during the period
14   three (3) years prior to the filing of the Complaint and ending on the date as determined
15   by the Court (the "COLLECTIVE CLASS PERIOD").
16         116. 29 U.S.C. § 255 provides that a three-year statute of limitations applies to
17                willful
18   violations of the FLSA.
19         117. 29 U.S.C. § 207(a)(1) provides in pertinent part:
20                Except as otherwise provided in this section, no employer shall
21
                  employ any of his employees who in any workweek is engaged in
                  commerce or in the production of goods for commerce, or is
22
                  employed in an enterprise engaged in commerce or in the production
                  of goods for commerce, for a workweek longer than forty hours
23
                  unless such employee receives compensation for his employment in
                  excess of the hours above specified at a rate not less than one and
24
                  one-half times the regular rate at which he is employed.

25
           118. For purposes of calculating overtime pay, 29 U.S.C. § 207(e) provides, in

26
     relevant part, that the “regular rate” of pay shall not include:

27                (1) sums paid as gifts; payments in the nature of gifts made at
28                                               48
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 49 of 55


 1               Christmas time or on other special occasions, as a reward for
                 service, the amounts of which are not measured by or dependent on
 2               hours worked, production, or efficiency;
                 (2) payments made for occasional periods when no work is
 3               performed due to vacation, holiday, illness, failure of the employer
                 to provide sufficient work, or other similar cause; reasonable
 4               payments for traveling expenses, or other expenses, incurred by an
                 employee in the furtherance of his employer's interests and properly
 5               reimbursable by the employer; and other similar payments to an
                 employee which are not made as compensation for his hours of
 6               employment;
                 (3) Sums paid in recognition of services performed during a given
 7               period if either, (a) both the fact that payment is to be made and the
 8
                 amount of the payment are determined at the sole discretion of the
                 employer at or near the end of the period and not pursuant to any
 9
                 prior contract, agreement, or promise causing the employee to
                 expect such payments regularly; or (b) the payments are made
10
                 pursuant to a bona fide profit-sharing plan or trust or bona fide thrift
                 or savings plan, meeting the requirements of the Administrator set
11
                 forth in appropriate regulations which he shall issue, having due
                 regard among other relevant factors, to the extent to which the
12
                 amounts paid to the employee are determined without regard to
                 hours of work, production, or efficiency; or (c) the payments are
13
                 talent fees (as such talent fees are defined and delimited by
                 regulations of the Administrator) paid to performers, including
14
                 announcers, on radio and television programs;

15
           119. The bonus compensation awarded to the PLAINTIFF and other

16
     members of the COLLECTIVE CLASS was not a gift given as a reward for the

17
     PLAINTIFF’s and COLLECTIVE CLASS Members’ service to DEFENDANT that

18
     was not measured on their production, was not a payment made to PLAINTIFF and

19
     other members of the COLLECTIVE CLASS during a period in which these

20
     employees performed no work, and was not a sum paid to the PLAINTIFF and other

21
     members of the COLLECTIVE CLASS at the sole discretion of DEFENDANT as to

22
     the timing of the payment and as to the amount to which the payment totaled.

23
     Instead, the bonus compensation awarded to PLAINTIFF and other members of the

24
     COLLECTIVE CLASS was a non-discretionary wage that was directly proportional

25
     to the work performed by these employees for DEFENDANT and was announced to

26
     the PLAINTIFF and COLLECTIVE CLASS Members to encourage these employees

27
     to work more efficiently and was awarded based on these employees’ production

28                                              49
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 50 of 55


 1   during the applicable bonus pay period. As a result, the bonus wage awarded to
 2   PLAINTIFF and other members of the COLLECTIVE CLASS must be included in
 3   the regular rate of pay for the purposes of calculating the correct overtime rate due to
 4   the PLAINTIFF and other members of the COLLECTIVE CLASS.
 5            120. DEFENDANT failed and still fails to include the bonus compensation
 6   as part of the PLAINTIFF’s and other COLLECTIVE CLASS Members’ “regular
 7   rate of pay” for the purposes of calculating overtime pay due to these employees.
 8   For the reasons set forth herein, the bonus compensation received by the PLAINTIFF
 9   and members of the COLLECTIVE CLASS should be included in their “regular rate
10   of pay.” The failure to do so resulted in a systematic and illegal underpayment of
11   overtime compensation to PLAINTIFF and other members of the COLLECTIVE
12   CLASS.
13            121. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the
14   PLAINTIFF and the other members of the COLLECTIVE CLASS are entitled to
15   overtime compensation for all overtime hours actually worked, at a rate not less than
16   one and one-half times their regular rate of pay for all hours worked in excess of
17   forty (40) hours in any workweek. In addition, PLAINTIFF and other
18   COLLECTIVE CLASS Members were required to work off the clock in order to
19   meet DEFENDANT ’s work requirements, this work included but was not limited to,
20   pulling work orders and preparing pallets to be ready for loading onto trucks in order
21   to be ready to work the second his work shift started. DEFENDANT knew or should
22   have known PLAINTIFF was working off the clock and DEFENDANT failed to pay
23   PLAINTIFF for this off the clock work.      DEFENDANTS’ failure to correctly
24   calculate overtime wages as required by federal law was willful and not in good
25   faith.
26            122. During the COLLECTIVE CLASS PERIOD, the PLAINTIFF, and other
27   members of the COLLECTIVE CLASS, worked more than forty (40) hours in a
28                                              50
                                      CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 51 of 55


 1   workweek.
 2         123. At all relevant times, DEFENDANT failed to include the bonus
 3   compensation in the regular rate of pay for the PLAINTIFF and the COLLECTIVE
 4   CLASS resulting in an illegal underpayment of overtime compensation during the
 5   COLLECTIVE CLASS PERIOD. Thus, DEFENDANT failed to pay the
 6   PLAINTIFF, and other members of the COLLECTIVE CLASS, overtime
 7   compensation for the hours they have worked in excess of the maximum hours
 8   permissible by law as required by § 207 of the FLSA, even though the PLAINTIFF,
 9   and the other members of the COLLECTIVE CLASS, were regularly required to
10   work, and did in fact work, overtime hours.
11         124.    For purposes of the Fair Labor Standards Act, the employment
12   practices of DEFENDANT were and are uniform throughout the United States in all
13   respects material to the claims asserted in this Complaint.
14         125. As a result of DEFENDANT’s failure to pay the correct overtime
15   compensation at the applicable overtime rate for overtime hours worked, as required
16   by the FLSA, the PLAINTIFF and the members of the COLLECTIVE CLASS were
17   damaged in an amount to be proved at trial.
18         126. Therefore, the PLAINTIFF demands that he and the members of the
19   COLLECTIVE CLASS be paid the correct overtime compensation as required by the
20   FLSA for every hour of overtime worked in any workweek for which the bonus
21   wage was awarded, plus interest and statutory costs as provided by law.
22
                                    PRAYER FOR RELIEF
23
           WHEREFORE, PLAINTIFF prays for judgment against each Defendant,
24
     jointly and severally, as follows:
25
     1.    On behalf of the CALIFORNIA CLASS:
26
           A)     That the Court certify the First Cause of Action asserted by the
27
                  CALIFORNIA CLASS as a class action pursuant to Fed R. Civ. Proc.
28                                             51
                                     CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 52 of 55


 1              23(b)(2) and/or (3);
 2        B)    An order temporarily, preliminarily and permanently enjoining and
 3              restraining DEFENDANT from engaging in similar unlawful conduct as
 4              set forth herein;
 5        C)    An order requiring DEFENDANT to pay all wages and all sums
 6              unlawfuly withheld from compensation due to PLAINTIFF and the
 7              other members of the CALIFORNIA CLASS; and,
 8        D)    Restitutionary disgorgement of DEFENDANT’s ill-gotten gains into a
 9              fluid fund for restitution of the sums incidental to DEFENDANT’s
10              violations due to PLAINTIFF and to the other members of the
11              CALIFORNIA CLASS.
12   2.   On behalf of the CALIFORNIA LABOR SUB-CLASS:
13        A)    That the Court certify the Second, Third, Fourth, Fifth, Sixth, Seventh
14              and Eighth Causes of Action asserted by the CALIFORNIA LABOR
15              SUB-CLASS as a class action pursuant to Fed R. Civ. Proc. 23(b)(2)
16              and/or (3);
17        B)    Compensatory damages, according to proof at trial, including
18              compensatory damages for minimum wage and overtime compensation
19              due PLAINTIFF and the other members of the CALIFORNIA LABOR
20              SUB-CLASS, during the applicable CALIFORNIA LABOR SUB-
21              CLASS PERIOD plus interest thereon at the statutory rate;
22        C)    Meal and rest period compensation pursuant to California Labor Code
23              Section 226.7 and the applicable IWC Wage Order;
24        D)    The greater of all actual damages or fifty dollars ($50) for the initial pay
25              period in which a violation occurs and one hundred dollars ($100) per
26              each member of the CALIFORNIA LABOR SUB-CLASS for each
27              violation in a subsequent pay period, not exceeding an aggregate
28                                            52
                                    CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 53 of 55


 1              penalty of four thousand dollars ($4,000), and an award of costs for
 2              violation of Cal. Lab. Code § 226;
 3        E)    For liquidated damages pursuant to California Labor Code Sections
 4              1194.2 and 1197;
 5        F)    The amount of the expenses PLAINTIFF and each member of the
 6              CALIFORNIA LABOR SUBCLASS incurred in the course of their job
 7              duties, plus interest, and costs of suit; and,
 8        G)    The wages of all terminated employees from the CALIFORNIA
 9              LABOR SUB-CLASS as a penalty from the due date thereof at the same
10              rate until paid or until an action therefore is commenced, in accordance
11              with Cal. Lab. Code § 203.
12   3.   On behalf of the COLLECTIVE CLASS:
13        A)    That the Court certify the Ninth Cause of Action asserted by the
14              COLLECTIVE CLASS as an opt-in Class Action under 29 U.S.C. §
15              216(b);
16        B)    Issue a declaratory finding that DEFENDANT’s acts, policies, practices
17              and procedures complained of herein violated provisions of the Fair
18              Labor Standards Act; and,
19        C)    That the PLAINTIFF and the COLLECTIVE CLASS members recover
20              compensatory damages and an equal amount of liquidated damages as
21              provided under the law and in 29 U.S.C. § 216(b).
22   4.   On all claims:
23        A)    An award of interest, including prejudgment interest at the legal rate;
24        B)    Such other and further relief as the Court deems just and equitable; and,
25        C)    An award of penalties, attorneys’ fees and cost of suit, as allowable
26              under the law, including, but not limited to, pursuant to Labor Code
27              §226, §1194 and/or §2802.
28                                             53
                                   CLASS ACTION COMPLAINT
      Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 54 of 55


 1   Dated: February 15, 2021   BLUMENTHAL NORDREHAUG BHOWMIK DE
                                BLOUW LLP
 2
 3
 4
                                        /s/ Norman Blumenthal
 5                                By:
                                        Norman B. Blumenthal
 6                                      Attorneys for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         54
                                 CLASS ACTION COMPLAINT
     Case 1:21-cv-00194-AWI-EPG Document 1 Filed 02/15/21 Page 55 of 55


 1                         DEMAND FOR A JURY TRIAL
 2       PLAINTIFF demands a jury trial on issues triable to a jury.
 3
 4   Dated: February 15, 2021 BLUMENTHAL NORDREHAUG BHOWMIK
                             DE BLOUW LLP
 5
 6
 7                                      /s/ Norman Blumenthal
                                  By:
 8                                      Norman B. Blumenthal
                                        Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          55
                                 CLASS ACTION COMPLAINT
